Citation Nr: 1401186	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to August 1973 to December 1973 and from October 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that declined to reopen the Veteran's claim for service connection for PTSD.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the second issue as indicated on the title page.

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied entitlement to service connection for PTSD; the decision became final in August 1998.

2.  Evidence received since the August 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The August 1997 rating decision is final; new and material evidence has been received and the claim seeking service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen.  As the determination below represents a grant of the petition to reopen and the claim for service connection is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).




II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

VA Treatment records from 2007 and 2008 indicate a diagnosis of PTSD.  This evidence is new as it was not before the RO at the time of the 1997 rating decision and it is material as the absence of a current diagnosis was one reason the RO originally denied the claim.  The Board finds the evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is sufficient to reopen the claim for service connection.

Accordingly, the Board determines that new and material evidence has been submitted and the claim to reopen is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To provide additional notice, to obtain outstanding medical records and, if appropriate, to schedule a VA examination.

The Veteran alleges that he has PTSD as a result of a sexual assault experienced during his second tour of duty.  He contends that he was walking back to base when he was attacked and then sexually assaulted by 4 or 5 men and left by the side of the road.  He alleges that he now experiences recurring nightmares and intrusive thoughts of the assault along with other psychiatric symptoms.  See April 2008 Letter from Veteran's VA Mental Health Provider, Ms. K.G..

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran did not engage in combat and consequently, his lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In this case, the Veteran's service treatment records (STRs) and personnel records make no mention of the alleged event and are silent as to complaints of or treatment for psychiatric problems.  The Board is mindful that veterans claiming service connection for disability due to in-service sexual assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

Here, in a September 1996 statement, the Veteran specifically documented that he told various people of his experience and it may have been recorded.  The Veteran indicated that Mr. D.T., a fellow service member, found him by the side of the road and helped him back to his barracks and that he reported the event to Sergeant M..  He also indicated he made a report to military police and met with his company commander, First Lt. R.E.J., who supposedly took a report.  He also allegedly talked with a chaplain, Mr. S.  It does not appear that any development of these possible sources of information was specifically attempted, although letters were sent encouraging the Veteran to provide such evidence.

In addition, the evidence is unclear as to whether the Veteran sought treatment at the Naval Hospital at Camp Pendleton.  Although at his hearing, the Veteran indicated he was seen by a medic on base, the Veteran's representative requested in November 2009 and May 2010 that the RO attempt to obtain any records that might be available from the hospital.  There is no indication in the file that such action was taken.

Furthermore, there is evidence that prior to the 1990s, the Veteran was treated for alcohol and drug addiction.  A review of the claims file and the Veteran's hearing testimony indicate he attended psychotherapy sessions in the early 1990s from Dr. B. of C.A.T.C.H. in Philadelphia.  He also had a sponsor, Mr. R.S., and indicated he would provide contact information upon request.  He also stated in 1996 that he discussed his difficulty dealing with his assault with his Pastor, Pastor D.  It does not appear attempts were made to develop this evidence.  On remand, the RO should seek the Veteran's permission to attempt to retrieve any available records or give the Veteran an opportunity to provide supporting evidence or statements from these sources.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from various sources other than service records may constitute credible supporting evidence of a stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  To afford the Veteran every opportunity, the RO should send him an additional notice letter encouraging him to seek corroborating evidence or provide information so VA can help him gather what evidence is available.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

It appears that all available STRs and personnel records from both the Veteran's periods of service are associated with the claims file.  As for VA treatment records, the record reflects that prior to 1996, the Veteran did not seek VA mental health treatment.  However, the Veteran indicated at his hearing that he did seek treatment at the Philadelphia Vet. Center at 801 Arch Street.  On remand, attempts should be made to obtain any such records.  In addition, the only VA treatment records on file are those from August 2007 to July 2008.  On remand, the RO should associate all the Veteran's VA treatment records, including those prior to August 2007 and after July 2008, with the claims file.

Pursuant to 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he or she suffered an event, injury or disease in service; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence from VA treatment records dated in 2007 and 2008 that the Veteran has a diagnosis of PTSD.  A review of the record indicates there may be outstanding evidence that may corroborate the Veteran's in-service stressor.  In addition, there is indication that the Veteran's symptoms could be related to his claimed assault.  Thus, after further development, if the stressor is corroborated, the Veteran should be afforded a VA examination with a VA licensed psychologist to verify whether he, in fact, has PTSD that conforms to the DSM-IV criteria and to provide an opinion as to whether his PTSD is at least as likely as not related to his alleged in-service stressor.  Or, if the Veteran is found to have other psychiatric disorders, whether they are at least as likely as not a result of or caused by service or any event therein.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a notice letter offering him the opportunity to corroborate his alleged stressor.  The RO should take the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on in-service personal trauma, such as sexual assault.

As part of the letter, include specific reference to the individuals mentioned in the September 3, 1996 Statement in Support of Claim and to the Veteran's sponsor, Mr. R.S. and his Pastor, Pastor D.

2.  Request and obtain any treatment records from the Naval Hospital at Camp Pendleton from winter and spring of 1976 (January 1, 1976 - June 30, 1976 - the time period during which the Veteran most recently alleged the incident occurred).  If records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159 (c) and (e). 

3.  Contact the Military Police at Camp Pendleton and request records pertaining to the claimed assault, such as the incident report.  The request should include dates from winter and spring of 1976 (January 1, 1976 - June 30, 1976 - the time period during which the Veteran most recently alleged the incident occurred).  If no relevant records are stored there, ask where such records might be found and attempt to obtain those records and associate them with the claims file.  If there are no available police records, such finding must be documented in the claims file and the Veteran notified.  M-21MR, Part IV.ii.1.D.17.o.

4.  With the Veteran's authorization and assistance, as appropriate, obtain any information as to treatment or counseling with Dr. B. at C.A.T.C.H., 15th & Reed St., Philadelphia, Pennsylvania.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159 (c) and (e). 

5.  Contact the Veteran and inquire as to the dates he sought treatment at the Philadelphia Vet Center at 801 Arch Street.  Thereafter, request and obtain any relevant records and associate them with the claims file.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159 (c) and (e).

6.  Obtain any outstanding VA treatment records and associate them with the claims file, to include records prior to August 2007 and after July 2008 to the present.

7.  After the development described above has been completed, the RO should review the new evidence for anything that could corroborate the Veteran's claimed in-service stressor.  If, and only if, such corroboration is found, the RO should schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service, including the alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-IV standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences during service, to include the alleged sexual assault.

c)  If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

8.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


